                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:10-CR-351-1BR




  UNITED STATES OF AMERICA

           v.                                                         ORDER

  WALTER KEVIN BAILEY



       This matter is before the court on defendant’s letters inquiring about credit for time he

was in custody from August to November 2020. (DE ## 189, 191, 192.)

       On 2 July 2020, the United States Probation Office filed a motion for revocation of

defendant’s supervised release. (DE # 159.) A summons for defendant’s appearance at the

hearing was issued the same day. (DE # 160.) On 20 August 2020, the United States Probation

Office filed an amended motion for revocation of defendant’s supervised release. (DE # 171.)

A warrant for defendant’s arrest was issued the same day. (DE # 172.) Apparently because

defendant was in state custody, (see DE # 174, at 2), defendant was not arrested on the

revocation warrant until 16 November 2020, (see DE # 181). After a hearing on 23 November

2020, the court revoked defendant’s supervised release and committed him to the custody of the

Bureau of Prisons (“BOP”) for 11 months.

       To the extent defendant claims the BOP has not properly awarded him credit, he must

seek relief by filing a petition under 28 U.S.C. § 2241 in the district of his confinement. See

United States v. Little, 392 F.3d 671, 679-80 (4th Cir. 2004) (holding a request for sentencing

credit is properly brought under 28 U.S.C. § 2241, naming the warden as respondent and filed in

the district of confinement). Accordingly, defendant’s letters to the extent they could be



          Case 5:10-cr-00351-BR Document 193 Filed 08/25/21 Page 1 of 2
deemed motions are DENIED WITHOUT PREJUDICE. The Clerk is DIRECTED to send

defendant a copy of this order and the authorized form for filing a § 2241 petition.

       This 25 August 2021.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                                 2




          Case 5:10-cr-00351-BR Document 193 Filed 08/25/21 Page 2 of 2
